DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Inventions II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 October 2021 of Invention I, which encompasses Claims 1-9.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites both “a flange of electrically conductive material” (Line 3) and “an electrically conductive material coupling and providing a ground” (Line 21). However, it is unclear as to whether these limitations are referring to 
Regarding Claim 1, the claim recites “the first feedthrough port of the flange” (Line 9). However, this limitation lacks antecedent basis, since the flange is previously recited as having “a feedthrough port” (Line 4). Therefore this limitation is indefinite.  For purposes of examination, the Examiner is interpreting this limitation to be referring to a single feedthrough port, e.g. “the feedthrough port of the flange”. Appropriate correction or clarification is required. Claims 2-9 are rejected for depending on Claim 1.
Regarding Claim 1, the claim recites, “the first plurality of ports of the first ceramic insulator” (Line 11). However, this limitation lacks antecedent basis, since the ceramic insulator is recited as “a ceramic insulator” comprising “a plurality of ports” (Lines 7-8). Therefore this limitation is indefinite.  For purposes of examination, the Examiner is interpreting this limitation to be “the plurality of ports of the ceramic 
Regarding Claim 7, the claim recites “wherein the polyimide film disc washer is made of Kapton.” However, Kapton® is a registered trademark of E. I. du Pont de Nemours and Company, and should include the “®”. Furthermore, where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 USC 112(b)/pre-AIA  35 USC 112 second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. For example, “Kapton ®” is a class of different materials including Kapton® K (poly (4,4'-oxydiphenylene-pyromellitimide), Kapton® E (PMDA, biphenyltetra-carboxylic acid dianhydride, ODA, and p-phenylenediamine), Kapton® H, Kapton® HN, Kapton® B, Kapton® CRC, etc. Therefore, this limitation is indefinite. For purposes of examination, this limitation will be interpreted to be any polyimide products of the Kapton ® family of materials. It is recommended that the particular composition of material be added to the claim, or the “Kapton®” trademark be removed from the claim. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al. (herein Stevenson et al. ‘095, U.S. Patent No. 5,333,095) in view of Stevenson et al. (herein Stevenson et al. ‘536, US Publication No. 2003/0179536).
Regarding Claims 1 and 3, Stevenson et al. ‘095 discloses a filtered feedthrough assembly (Abstract, Col. 3, Lines 1-25) for an implantable pulse generator (pacemaker/defibrillator, Abstract, Col. 1, Lines 17-21) the filtered feedthrough assembly comprising: 
a flange of an electrically conductive material (conductive ferrule, 28, 28’, Figs. 2-6; 128, 134, Fig. 13; 334, 335, Fig. 18; Abstract, Col. 3, Lines 40-45) and comprising a can side (facing externally in housing, Figs. 1-6, 13, 18, Col. 5, Lines 9-27), a header side (facing/extending through to inner housing, Figs. 1-6, 13, 18), a can side face (face 
a plurality of feedthrough wires (112, Fig. 13; 312, Fig. 18; multiple wires in Figs. 9, 17, 19) extending through the feedthrough port (hole in ferrule comprising wires/insulator; see ferrule 28, 28’, Figs. 2-6; 128, 134, Fig. 13; 334, 335, Fig. 18; Col. 3, Lines 25-37; Col. 5, Line 60 – Col. 6, Line 10; Col. 6, Lines 9-30; Col. 8, Line 60 –Col. 9, Line 10); 
a ceramic insulator (30, Figs. 2-3; 130, Fig. 30; 230, Fig. 17; 330, Fig. 18; Col. 6, Lines 1-6; Col. 8, Lines 60 – Col. 9, Line 10; Col. 9, Lines 30-50) comprising an outer surface and a plurality of ports extending there through (holes in insulator for pins/wires, Col. 8, Lines 60 – Col. 9, Line 10; Col. 9, Lines 30-50) each of the plurality of ports including a counter bore (ports extend throughout insulator to opposing side counter bore for transversal of pins/wires, Col. 8, Lines 60 – Col. 9, Line 10; Col. 9, Lines 30-50; Col. 3, Lines 25-39),
an EMI filter (Col. 7, Lines 43-55, Abstract, Col. 3, Lines 3-65) comprising a capacitor having a plurality of ports extending there through (multiple ports 148 in capacitor 124, Figs. 13-16; multiple ports 248, 348 in capacitor 224, 346, Figs. 17-18), 
a first washer positioned between the ceramic insulator and the capacitor (subplate washer may be used between insulator and capacitor, 80, Fig. 19; 80’, Fig. 20) 
a first epoxy (epoxy 53 is disposed around periphery of insulator 30, Figs. 5-6) covering a first joint around a periphery of the outer surface of the ceramic insulator (30, Figs. 5-6) so as to insulate the first joint from the capacitor (44, Figs. 5-6, Col. 6, Line 65-Col. 7, Line 20); 
a second epoxy (epoxy 53 is disposed at end bore of insulator 30, Figs. 5-6) positioned within the counter bores (ports extend throughout insulator to opposing side counter bore for transversal of pins/wires, Col. 8, Lines 60 – Col. 9, Line 10; Col. 9, Lines 30-50; Col. 3, Lines 25-39) of the plurality of ports of the ceramic insulator (30, Figs. 5-6) so as to insulate the second joint from the capacitor (44, Figs. 5-6, Col. 6, Line 65-Col. 7, Line 20); 
and an electrically conductive material (ferrule extension portion extending into capacitor, 28, 28’, Figs. 2-6; 128, 134, Fig. 13; 334, 335, Fig. 18; Col. 3, Lines 20-65; Col. 6, Lines 10-30; Col. 9, Lines 1-10; Col. 10, Lines 1-10) coupling and providing a ground from the capacitor to the flange (connects outer ferrule portion and capacitor to conductive [ground] housing 22, Figs. 2-6, 13, 18), wherein the electrically conductive material is coupled to the can side face of the flange (ferrule extension portion 
However, Stevenson et al. ‘536 teaches a filtered feedthrough assembly for an implantable pulse generator (Abstract, Paragraph 0031) comprising a flange of an electrically conductive material (ferrule 218, Figs. 15, 18-19, Paragraph 0028, Abstract), a plurality of feedthrough wires (216, Figs. 15-19, Paragraph 0026-0028), a ceramic insulator (alumina insulator, 224, Fig. 19, Paragraph 0028, 0005, 0128), and an EMI filter comprising a capacitor (200, Figs. 14-19, Paragraph  0026-0028), wherein the outer surface of the ceramic insulator (alumina insulator, 224, Figs. 15-19) is gold brazed (Paragraph 0028) to the inner surface of the feedthrough port of the flange (ferrule, 218, Fig. 19) at a first braze joint (230, 230’, Fig. 19, Paragraph 0028), and In re Leshin, 125 USPQ 416.
Furthermore, Stevenson et al. ‘095 does not specifically disclose wherein the first washer and the first and second epoxies insulating the joints are non-conductive. Stevenson et al. ‘536 teaches a filtered feedthrough assembly for an implantable pulse generator (Abstract, Paragraph 0031) comprising a flange of an electrically conductive material (ferrule 218, Figs. 15, 18-19, Paragraph 0028, Abstract), a plurality of feedthrough wires (216, Figs. 15-19, Paragraph 0026-0028), a ceramic insulator (alumina insulator, 224, Fig. 19, Paragraph 0028, 0005, 0128), and an EMI filter comprising a capacitor (200, Figs. 14-19, Paragraph  0026-0028), wherein an insulative first washer disposed between the ceramic insulator and the capacitor (Paragraph 0034, 0039, 0126), and wherein the first and second epoxies insulating the gold braze joints are non-conductive (non-conductive epoxy 550 may be flooded between joints to In re Leshin, 125 USPQ 416.
Regarding Claim 4, Stevenson et al. ‘095 discloses the filtered feedthrough assembly (Abstract, Col. 3, Lines 1-25) further wherein the electrically conductive material is coupled to the can side face in a strand adjacent the long edge of the feedthrough port of the flange (ferrule extension portion extending into capacitor in a cylindrical strand shape, 28, 28’, Figs. 2-6; 128, 134, Fig. 13; 334, 335, Fig. 18; Col. 3, Lines 20-65; Col. 6, Lines 10-30; Col. 9, Lines 1-10; Col. 10, Lines 1-10), but does not specifically disclose wherein the strand comprises two strands. However, Stevenson et al. ‘536 teaches a filtered feedthrough assembly for an implantable pulse generator (Abstract, Paragraph 0031) comprising a flange of an electrically conductive material (ferrule 218, Figs. 15, 18-19, Paragraph 0028, Abstract), a plurality of feedthrough wires (216, Figs. 15-19, Paragraph 0026-0028), a ceramic insulator (alumina insulator, 224, Fig. 19, Paragraph 0028, 0005, 0128), and an EMI filter comprising a capacitor (200, Figs. 14-19, Paragraph  0026-0028), and electrically conductive material (conductive polymer strands, 232, Figs. 18-19, Paragraph 0029) is coupled to the can side face 
Regarding Claim 8, Stevenson et al. ‘095 discloses the filtered feedthrough assembly (Abstract, Col. 3, Lines 1-25) as described above, but does not specifically disclose a second non-conductive washer positioned on the capacitor opposite the first washer.  Stevenson et al. ‘536 teaches a filtered feedthrough assembly for an implantable pulse generator (Abstract, Paragraph 0031) comprising a flange of an electrically conductive material (ferrule 218, Figs. 15, 18-19, Paragraph 0028, Abstract), a plurality of feedthrough wires (216, Figs. 15-19, Paragraph 0026-0028), a ceramic insulator (alumina insulator, 224, Fig. 19, Paragraph 0028, 0005, 0128), and an EMI filter comprising a capacitor (200, Figs. 14-19, Paragraph 0026-0028), wherein an insulative first washer is disposed between the ceramic insulator and the capacitor (Paragraph 0034, 0039, 0122, 0126), and a second non-conductive washer (insulative . 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al. ‘095 in view of Stevenson et al. ‘536, further in view of Tang et al. (US Publication No. 2013/0184797).
Regarding Claim 5, Stevenson et al. ‘095 discloses the filtered feedthrough assembly (Abstract, Col. 3, Lines 1-25) further wherein flange surfaces include abrasive or microblast surface preparation (titanium surfaces of the ferrule are prepared manufacturing, Col. 11, Lines 20-32) for enhancing connections to electrically conductive material (Col. 11, Lines 20-32). However, neither Stevenson et al. ‘095 nor Stevenson et al. ‘536 specifically disclose wherein the surface preparation include sand blasting. Tang et al. teaches a filtered feedthrough assembly (Abstract) for an implantable pulse generator (pacemaker/defibrillator, Paragraph 0003-0004, 0021) wherein metal surfaces of the feedthrough structures are prepared by sandblasting or gritblasting with sand or equivalent media (Paragraph 0196). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use sand blasting as surface preparation as taught by Tang et al., In re Leshin, 125 USPQ 416.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al. ‘095 in view of Stevenson et al. ‘536, further in view of Stevenson et al. (herein Stevenson et al. ‘747, US Publication No. 2004/0257747).
Regarding Claim 6, Stevenson et al. ‘095 discloses the filtered feedthrough assembly (Abstract, Col. 3, Lines 1-25) further wherein a polyimide film disc (56, Fig. 6; Col. 7, Lines 30-35) is disposed on the capacitor (44, Fig. 6, Col. 7, Lines 30-35). However, neither Stevenson et al. ‘095 nor Stevenson et al. ‘536 specifically disclose wherein a polyimide film disc washer positioned between the first washer and the capacitor.  
Stevenson et al. ‘747 teaches a filtered feedthrough assembly for an implantable pulse generator (Abstract, Paragraph 0002) comprising an EMI filter comprising a capacitor (40, Fig. 17, Paragraph 0002, 0026, 0133, Abstract), a plurality of feedthrough wires (18, Figs. 17, 26, 35) extending through the capacitor (40, Fig. 17, Paragraph 0002, 0026, 0133, 0144), wherein multiple washers and layered structures (44’, 50, 50’ 46, Fig. 17, Paragraph 0144) are disposed on the capacitor (40, Fig. 17), wherein  a polyimide film disc washer (50, Fig. 17, Paragraph 0029, 0144) is positioned between a 
Regarding Claim 7, Stevenson et al. ‘095 discloses the filtered feedthrough assembly (Abstract, Col. 3, Lines 1-25) further wherein a polyimide film disc (56, Fig. 6; Col. 7, Lines 30-35) is disposed on the capacitor (44, Fig. 6, Col. 7, Lines 30-35), but does not specifically disclose wherein the polyimide film disc is made of Kapton®. Stevenson et al. ‘747 does teach the use of Kapton® materials within the filter assembly (Paragraph 0195, 0198), but does not does not specifically disclose wherein the polyimide film disc washer comprises Kapton®. However, Kapton® describes a large variety of different polyimide materials (see 35 USC 112(b)/pre-AIA  second paragraph rejection made above). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a type of known Kapton® product as the specific polyimide as in the filtered feedthrough assemblies disclosed by Stevenson et al. ‘095 and Stevenson et al. ‘747, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al. ‘095 in view of Stevenson et al. ‘536, further in view of Wolf et al. (US Publication No. 2002/0166618). 
Regarding Claims 2 and 9, Stevenson et al. ‘095 discloses the filtered feedthrough assembly (Abstract, Col. 3, Lines 1-25) further comprising epoxy (epoxy 53, Figs. 5-6, Col. 7, Lines 1-5) bonding the plurality of feedthrough wires (12, Figs. 5-6) and the plurality of ports of the capacitor (44, 46, Figs 5-6). However, neither Stevenson et al. ‘095 nor Stevenson et al. ‘536 specifically disclose wherein the epoxy or the conductive material coupling the capacitor to the flange is a conductive silver epoxy. 
Wolf et al. teaches a filtered feedthrough assembly for an implantable pulse generator (Abstract, Paragraph 0002), comprising a an EMI filter (Paragraph 0015-0016, 0002) comprising a capacitor (108, 90, Figs. 4, 5, 7, Paragraph 0016-0018) wherein a conductive silver epoxy (130, Figs. 4, 5, 7, Paragraph 0052) bonds the plurality of feedthrough wires (110, Figs. 4, 5, 7) and the plurality of ports of the capacitor (108, 90, Figs. 4, 5, 7, Paragraph 0052) by coupling the capacitor to a flange (40, Figs. 4, 5, 7). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use conductive silver epoxy, as taught by Wolf et al., as both the epoxy and the conductive material in the as in the filtered feedthrough assemblies disclosed by Stevenson et al. ‘095 and Stevenson et al. ‘536 in combination,  in order to electrically connect and/or ground these components in secure manner (see Wolf et al., Paragraph 0052), and further since it has been held to be within the general skill of a worker in the art to select a known In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/PAMELA M. BAYS/Examiner, Art Unit 3792